Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 28,
2018, is entered into by and among MYnd Analytics, Inc., a Delaware corporation
(the “Company”) and the holders (“Holders”) of Registrable Securities acquired
pursuant to a Subscription Agreement for Shares of Series A Preferred Stock and
Common Stock Purchase Warrants (“Subscription Agreement”) dated on the same date
as the date hereof who execute this Agreement in counterpart agreeing to be
bound by the terms hereof. The Company and the Holders are referred to herein as
“parties” collectively and a “party” individually.

 

WITNESSETH

 

WHEREAS, the Company and the Holders are parties to the Subscription Agreement,
pursuant to which the Holders are purchasing an aggregate of 1,050,000 shares of
Series A Preferred Stock, par value $0.001 per shares (“Series A Preferred”) and
Warrants (“Warrants”) to purchase an aggregate of 1,050,000 shares of Common
Stock, par value $0.001 (“Common Stock”) of the Company; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Subscription Agreement, and pursuant to the terms of the Subscription
Agreement, the parties desire to enter into this Agreement in order to grant
certain registration rights to the Holders as set forth below.

 

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and other good and valuable
consideration, and subject to and on the terms and conditions set forth herein,
the parties agree as follows:

 

1.            INTERPRETATION

 

1.1          Definitions. The following terms shall have the meanings set forth
or referenced below:

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

 

“Applicable Exchange” means The NASDAQ Market or such other exchange on which
the Common Stock of the Company trades.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York.

 

“Commission” means the SEC or any other federal agency at the time administering
the Securities Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any other common equity securities issued by the Company, and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 



 

 

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including the ownership, directly or indirectly, of securities having
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Exempt Registration” means a Registration by the Company relating solely to the
sale of Securities to participants in any employee equity incentive plan adopted
by the Company.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holders” means the holders of the Registrable Securities, together with any
transferees and assigns of any such record holder.

 

“Law” means any federal, national, foreign, supranational, state, provincial or
local statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law), official policy or interpretation of any
federal, national, foreign, supranational, state, provincial, local, municipal
or other political subdivision or other government, governmental, regulatory or
administrative authority, agency, board, bureau, department, instrumentality or
commission or any court, tribunal, judicial or arbitral body of competent
jurisdiction or stock exchange with jurisdiction over the parties hereto, as the
case may be.

 

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the Exchange
Act.

 

“Registration” means a registration effected by preparing and filing a Shelf
Registration Statement and the declaration or ordering of the effectiveness of
that Shelf Registration Statement, which shall be modified or supplemented, as
applicable. The terms “Register” and “Registered” have meanings correlative to
the foregoing.

 

“Registrable Securities” shall mean (a) any shares of Common Stock held by the
Holders issued upon conversion or exchange of the Series A Preferred, (b) any
shares of Common Stock held by the Holders issued upon exercise or exchange of
the Warrants (c) any shares of Common Stock issued or issuable with respect to
any shares described in subsection (a) and (b) above by way of a stock dividend
or stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization (it being understood that for
purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities whenever such Person has the right to then acquire or
obtain from the Company any Registrable Securities, whether or not such
acquisition has actually been effected). As to any particular Registrable
Security, such securities shall cease to be Registrable Securities when: (i) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such registration
statement; (ii) such securities shall have been otherwise transferred, new
certificates for such securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (iii) such securities shall have ceased to be outstanding; (iv)
such securities have been sold to, or through, a broker, dealer or underwriter
in a public distribution or other public securities transaction; or (v) such
securities may be sold without registration pursuant to Rule 144 promulgated
under the Securities Act with no volume or other restrictions or limitations.

 

2

 

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time (or any successor provision).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” means any equity interest of, or shares of any class in the share
capital (common, preferred or otherwise) of, the Company and any convertible
securities, options, warrants and any other type of equity or equity-linked
securities convertible, exercisable or exchangeable for any such equity interest
or shares of any class in the share capital of the Company.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

“Series A Preferred Stock” shall have the meaning set forth in the preamble.

 

“Shelf Registration Statement” means a registration statement prepared on Form
S-3 (or a successor form or substantially similar form then in effect) or
another appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act (or any successor
provision).

 

“U.S. Securities Laws” means the federal securities Laws of the United States,
including the Exchange Act and the Securities Act, and any applicable securities
Laws of any State of the United States.

 

“Warrants” shall have the meaning set forth in the preamble.

 

1.2          Interpretation. In this Agreement, except to the extent otherwise
provided or that the context otherwise requires:

 

(a)          when a reference is made in this Agreement to a Section, such
reference is to a Section of this Agreement;

 

(b)          the headings for this Agreement are for reference purposes only and
do not affect in any way the meaning or interpretation of this Agreement;

 

3

 

 

(c)          the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(d)         all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

 

(e)          the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(f)          references to a Person are also to its successors and permitted
assigns; and

 

(g)          the use of the term “or” is not intended to be exclusive.

 

2.            DEMAND SHELF REGISTRATION.

 

2.1          Demand Shelf Registration.

 

The Company shall take all action necessary to facilitate its eligibility under
U.S. Securities Laws to use a Shelf Registration Statement. Six (6) months
following the date of this Agreement and subject to the terms herein, holders of
a majority of the Registrable Securities then outstanding (the “Majority
Holders”) may by written notice to the Company (a “Demand Notice”) request the
Company to effect the Registration of all or part of the Registrable Securities
owned by such Majority Holders and their respective Affiliates. Upon receipt of
such a request, (i) the Company shall promptly (but in no event later than
twenty (20) days following receipt thereof) deliver notice of such request to
all other holders of Registrable Securities who shall then have twenty (20) days
from the date such notice is given to notify the Company in writing of their
desire to be included in such registration, and (ii) the Company shall as soon
as practicable, cause the Registrable Securities specified in such Demand Notice
and the Registrable Securities held by the other holders of Registrable
Securities who gave such notice to the Company, to be Registered and/or
qualified for sale and distribution in such jurisdictions as the Majority
Holders may reasonably request. The Company shall use its reasonable best
efforts to cause such Registration and/or qualification to be complete as soon
as practicable, but in no event later than sixty (60) days, after receipt of the
Demand Notice. The Company shall be obligated to effect no more than two (2)
Registrations requested by the Majority Holders under this Section 2.1; provided
that a Registration shall not be deemed to have been effected under this Section
2.1 unless (i) all Registrable Securities set forth in such Demand Notice are
Registered in such Registration and (ii) the offering of Registrable Securities
pursuant to such Shelf Registration is not subject to any stop order, injunction
or other order or requirement of the Commission (other than any such stop order,
injunction, or other requirement of the Commission prompted by act or omission
of the Holders of a majority of the Registrable Securities requested to be
included therein). The Company shall not include in any Demand Registration any
securities which are not Registrable Securities without the prior written
consent of the Holders of a majority of the Registrable Securities requested to
be included therein.

 

4

 

 

2.2          Limitation; Right of Deferral. If, after receiving a Demand Notice,
the Company furnishes to the Majority Holders a certificate signed by a director
of the Company stating that, in the good faith judgment of the board of
directors of the Company, it would be materially interfere with a bona fide
business, acquisition or divestiture or financing transaction of the Company or
is reasonably likely to require premature disclosure of information, the
premature disclosure of which would reasonably be expected to materially and
adversely affect the Company, then the Company shall have the right to defer
such filing for a period not to exceed ninety (90) days from the receipt of a
Demand Notice (which may be extended by up to 30 days by written notice of the
Company); provided, that the Company shall not utilize this right more than once
in any 12-month period; and provided further that the Company shall not Register
any other Securities for resale by other stockholders during such sixty (60) day
period (other than Exempt Registrations). In the event that the Company
exercises such right, the Majority Holders shall be entitled to withdraw the
Demand Notice by written notice to the Company and such withdrawn Demand Notice
shall not constitute a request by the Majority Holders to effect a Registration
under Section 2.1.

 

2.3          Shelf Registration. Unless such Shelf Registration Statement shall
become automatically effective, the Company shall use its reasonable best
efforts to cause the Shelf Registration Statement to become or be declared
effective by the Commission for all of the Registrable Securities of such Holder
as promptly as practicable after the filing thereof. The Company shall use its
reasonable best efforts to keep such Shelf Registration Statement (or a
successor Shelf Registration Statement filed with respect to the Registrable
Securities) continuously effective (including by filing a new Shelf Registration
Statement if the initial Shelf Registration Statement expires) in order to
permit the prospectus or any prospectus supplement related thereto to be
lawfully delivered and the Shelf Registration Statement useable for resale of
such Registrable Securities until such Registration Securities may be sold
without restriction or limitation under Rule 144.

 

2.4          Rule 415. Notwithstanding anything to the contrary contained
herein, if the SEC specifically prohibits the Shelf Registration Statement from
including all Registrable Securities (“SEC Guidance”) (provided that the Company
shall advocate with the SEC for the registration of all or the maximum number of
the Registrable Securities permitted by SEC Guidance to be included in such
Shelf Registration Statement, such maximum number, the “Rule 415 Amount”), then
the Company will not be in breach of this Agreement by following such SEC
Guidance, and the Company will file such additional Shelf Registration
Statements at the earliest practicable date on which the Company is permitted by
SEC Guidance to file such additional Shelf Registration Statements related to
the Registrable Securities, each registering the Rule 415 Amount, seriatim,
until all of the Registrable Securities have been registered. Notwithstanding
anything to the contrary contained herein, the amount of Registrable Securities
required to be included in the initial Shelf Registration Statement as described
in this Section 2 shall equal the lesser of (a) the amount of Registrable
Securities that Holders request to have so registered pursuant to this Section 2
and (b) the maximum amount of Registrable Securities which may be included in a
Shelf Registration Statement without exceeding the Rule 415 Amount.

 

5

 

 

3.            PROCEDURES.

 

3.1          Registration Procedures and Obligations. Whenever required under
this Agreement to effect the Registration of any Registrable Securities held by
the Holders, the Company shall, as expeditiously as possible:

 

(a)          prepare and file with the Commission a Shelf Registration Statement
with respect to those Registrable Securities and use its reasonable best efforts
to cause that Shelf Registration Statement to become effective, and, keep the
Shelf Registration Statement effective and current for such period of time as is
necessary to permit the sale of the Registrable Securities thereunder; provided,
however, that before filing such Shelf Registration Statement or any amendments
thereto, the Company will furnish to the Holders copies of all such documents
proposed to be filed;

 

(b)          prepare and file with the Commission amendments and supplements to
that Shelf Registration Statement and the prospectus or prospectus supplement
used in connection with the Shelf Registration Statement as may be necessary to
comply with the provisions of U.S. Securities Law with respect to the
disposition of all securities covered by the Shelf Registration Statement;

 

(c)          furnish to the Holders and underwriters the number of copies of a
prospectus, including a preliminary prospectus, required by U.S. Securities
Laws, and any other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by such Holders;

 

(d)          use its reasonable best efforts to Register and qualify the
Securities covered by the Shelf Registration Statement under U.S. Securities
Laws, as reasonably requested by the Holders; provided that the Company shall
not be required to qualify to do business or file a general consent to service
of process in any such jurisdictions; and provided, further, that in the event
any jurisdiction in which the securities shall be qualified imposes a
non-waivable requirement that expenses incurred in connection with the
qualification of the securities be borne by the selling shareholders, those
expenses shall be payable by such selling shareholders on a pro rata basis;

 

(e)          promptly notify each Holder: (i) when the Shelf Registration
Statement, the prospectus or any prospectus supplement related thereto or
post-effective amendment to the Shelf Registration Statement has been filed,
and, with respect to the Shelf Registration Statement or any post-effective
amendment thereto, when the same has become effective; (ii) of any request by
the Commission for amendments or supplements to the Shelf Registration Statement
or the prospectus used in connection with the Shelf Registration Statement or
any additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Shelf Registration Statement or the
initiation of any proceedings by any Person for that purpose; and (iv) of the
receipt by the Company of any written notification with respect to the
suspension of the qualification of any Registrable Securities for sale in any
jurisdiction or the initiation or overt threat of any proceeding for such
purpose;

 

(f)           notify each Holder, at any time when a prospectus relating thereto
is required to be delivered under U.S. Securities Laws, of the happening of any
event as a result of which the prospectus included in such Shelf Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and promptly prepare a post-effective amendment to such Shelf
Registration Statement or a supplement to the related prospectus and file any
other required document, and prepare and furnish to the Holders and underwriters
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary, so that, as thereafter delivered to the Holders
and any underwriters, the prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing;

 

6

 

 

(g)          use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any Shelf
Registration Statement at the earliest practicable time;

 

(h)          if any such Shelf Registration Statement refers to any Holder by
name or otherwise as the holder of any securities of the Company, and if such
Holder is advised by counsel that it is or may be deemed to be a control person
in relation to, or an Affiliate of, the Company, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not, based on the advice of counsel to
the Company, such Holder and if applicable, the underwriters, required by the
Securities Act or any similar federal statute then in force, the deletion of the
reference to such Holder;

 

(i)           if requested by the Majority Holders, include in a prospectus
supplement or amendment to the Shelf Registration Statement such information as
may be reasonably requested or required in order to market the securities being
sold and permit the intended method of distribution of the Registrable
Securities and make all required filings of such prospectus supplement or such
amendment as soon as practicable after the Company’s receipt of such request;

 

(j)           provide a transfer agent and registrar for all Registrable
Securities Registered pursuant to the Shelf Registration Statement and, where
applicable, a number assigned by the Committee on Uniform Securities
Identification Procedures for all those Registrable Securities, in each case not
later than the effective date of the Registration;

 

(k)          make available for inspection by the Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such Holder, as necessary
or advisable to verify the accuracy of the information in such Shelf
Registration Statement and to conduct appropriate due diligence in connection
therewith;

 

(l)           use its reasonable best efforts to cause the transfer agent to
remove restrictive legends on certificates representing the securities covered
by such Shelf Registration Statement, as appropriate and settle any offering or
sale of Registrable Securities, including with respect to the transfer of
physical stock certificates into book-entry form in accordance with any
procedures reasonably requested by the Holders or underwriters;

 

7

 

 

(m)         cooperate with the Holders and the underwriters to facilitate the
timely delivery of Registrable Securities to be sold and to enable such
Registrable Securities to be issued in such denominations and registered in such
names as such Holders may reasonably request at least two (2) Business Days
prior to the closing of any sale of Registrable Securities; and

 

(n)          cause the Shelf Registrable Securities to be listed on the
Applicable Exchange.

 

3.2          Expenses of Registration. All expenses incurred in connection with
Registrations, filings or qualifications pursuant to a Registration, including
(i) all registration and filing fees (including fees and expenses with respect
to (A) all Commission, stock exchange or trading system and FINRA registration,
listing, filing and qualification and any other fees associated with such
filings, (B) rating agencies and (C) compliance with securities or “blue sky”
Laws, including any fees and disbursements of counsel for the underwriters in
connection with “blue sky” qualifications of the Registrable Securities), (ii)
fees and expenses of the financial printer, (iii) messenger, telephone and
delivery expenses of the Company, (iv) fees and disbursements of counsel for the
Company, and (v) fees and disbursements of all independent certified public
accountants, including the expenses of any special audits and/or “comfort
letters” required by or incident to such performance and compliance) provided
that any underwriters’ discounts and selling commissions, in each case related
to Registrable Securities registered in accordance with this Agreement, shall be
borne by the Holders of Registrable Securities included in such registration on
a pro rata basis based on such Holders’ relative percentage of Registrable
Securities included in such registration. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on the Applicable Exchange or any other securities exchange as
required hereunder.

 

4.            INDEMNIFICATION.

 

4.1          Company Indemnity.

 

(a)          To the extent permitted by applicable Law, the Company will
indemnify and hold harmless each Holder, the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each such controlling person, each
underwriter, if any, and each Person who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) such underwriter,
from and against all losses, claims, costs, damages or liabilities (whether
joint or several) to which they may become subject under applicable Laws or
otherwise, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (each a “Violation”): (i) any untrue
statement (or alleged untrue statement) of a material fact contained in such
Shelf Registration Statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission (or alleged omission) to state in the Shelf Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of U.S. Securities Laws, or any
rule or regulation promulgated under U.S. Securities Laws. The Company will
reimburse any Person intended to be indemnified pursuant to this Section 4.1 for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action.

 

8

 

 

(b)          The indemnity agreement contained in this Section 4.1 shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld or delayed), nor shall the
Company be liable for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such Shelf Registration by any such Holder, underwriter
or controlling Person.

 

(c)          The foregoing indemnity of the Company is subject to the condition
that, insofar as they relate to any defect in a preliminary prospectus but such
defect has been eliminated or remedied in the amended prospectus on file with
the Commission at the time the applicable Shelf Registration becomes effective
(the “Final Prospectus”), such indemnity shall not inure to the benefit of any
Person if a copy of the Final Prospectus was timely furnished to the Holder or
underwriter and was not furnished to the Person asserting the loss, liability,
claims or damages at or prior to the time such action is required by the
Securities Act.

 

4.2          Holder Indemnity.

 

(a)          To the extent permitted by applicable Law, each Holder that has
included Registrable Securities in a Shelf Registration will, severally and not
jointly, indemnify and hold harmless the Company, each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) and each their respective officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees
from and against all losses, claims, costs, damages or liabilities (whether
joint or several) to which any of the foregoing Persons may become subject,
under U.S. Securities Laws or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereto) arise out of or are based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Shelf Registration Statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto, or
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and will reimburse any Person intended to be indemnified pursuant to this
Section 4.2 for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Shelf Registration Statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, in reliance upon and in conformity with written
information furnished to the Company and signed by such Holder and intended to
be specifically for use therein.

 

9

 

 

(b)          The indemnity contained in this Section 4.2 shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld), and in no event shall the aggregate
indemnity under this Section 4.2 (including any reimbursement of any expenses)
exceed the net proceeds (less underwriting discounts and selling commissions)
from the offering received by such Holder. A Holder will not be required to
enter into any agreement or undertaking in connection with any Registration
providing for any indemnification or contribution on the part of such Holder
greater than the Holder’s obligations under this Section 4.2.

 

4.3          Notice of Indemnification Claim. Promptly after receipt by an
indemnified party under Section 4.1 or Section 4.2 of notice of the commencement
of any action (including any governmental action), such indemnified party will,
if a claim in respect thereof is to be made against any indemnifying party under
Section 4.1 or Section 4.2, deliver to the indemnifying party a written notice
of the commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof with counsel reasonably satisfactory to the indemnifying party. An
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the reasonably incurred fees and expenses to be paid by
the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 4, but the omission to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 4.

 

4.4          Contribution. If any indemnification provided for in Section 4.1 or
Section 4.2 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage or expense
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and of the indemnified party, on the
other hand, in connection with the statements or omissions that resulted in such
loss, liability, claim, damage or expense, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 4.4, an indemnifying
party that is a Holder shall not be required to contribute any amount in excess
of the amount that such indemnifying party has otherwise been, or would
otherwise be, required to pay pursuant to Section 4.2 by reason of such untrue
or alleged untrue statement or omission or alleged omission.

 

10

 

 

5.            ADDITIONAL UNDERTAKINGS.

 

5.1          Reports under the Exchange Act. With a view to making available to
the Holders the benefits of Rule 144 or pursuant to a Shelf Registration
Statement, the Company agrees to:

 

(a)          file with the Commission in a timely manner all reports and other
documents required of the Company under all U.S. Securities Laws;

 

(b)          promptly furnish to any Holder, upon any Holder’s request (i) a
written statement by the Company that it has complied with the reporting
requirements of all U.S. Securities Laws at any time after it has become subject
to such reporting requirements or, at any time after so qualified, that it
qualifies as a registrant whose securities may be resold pursuant to a Shelf
Registration Statement, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents as may be filed by
the Company with the Commission, and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the
Commission, that permits the selling of any such securities without Registration
or pursuant to a Shelf Registration Statement; and

 

(c)          take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable such Holder to sell Common
Stock held by such Holder without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, including providing any legal opinions.

 

5.2          Business Combinations. The Company agrees that in connection with
any restructuring, business combination, reorganization, merger or other similar
transaction in which the Common Stock are replaced by other equity securities,
the Company shall ensure that this agreement shall be assumed by the issuer of
such replacement security.

 

6.            MISCELLANEOUS.

 

6.1          Termination.

 

(a)          This Agreement may be terminated by written agreement among the
parties.

 

(b)          The right of the Majority Holder to request a Shelf Registration or
inclusion of Registrable Securities shall terminate when all Registrable
Securities of such Holder may be sold without restriction or limitation under
Rule 144; and

 

11

 

 

(c)          In the event of the termination of this Agreement in accordance
with this Section 6.1, this Agreement shall thereafter terminate and cease to
have effect, and no party hereto shall have any liability to the other parties
hereto or their respective Affiliates, directors, officers or employees, except
for the obligations in this Section 6 and provided that termination of this
Agreement shall be without prejudice to the accrued rights and liabilities of
the parties prior to such termination, unless otherwise agreed in writing by the
parties.

 

6.2          Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given to the Company at its address and to
each of the Holder’s at the address provided on the signature page of the
Subscription Agreement or such other address or facsimile number as such party
may hereafter specify for the purpose by notice to the other parties hereto.

 

6.3          Assignment. The rights and obligations of a Holder under this
Agreement may be assigned by any Holder to any transferee or assignee of such
Holder’s Registrable Securities; provided that: (i) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the Securities with respect to
which such registration rights are being assigned and (ii) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement.

 

6.4          Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. The said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.

 

6.5          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

6.6          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

 

6.7          Entire Agreement. This Agreement, together with the Subscription
Agreement, the Warrants and that certain Certificate of Designation, dated on or
about the date hereof, by and among the Company and the parties, constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
as of the date hereof and supersedes all prior agreements and undertakings, both
written and oral, among the parties hereto with respect to the subject matter
hereof.

 

12

 

 

6.8          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules stated therein.

 

6.9          Specific Performance. The parties hereto acknowledge and agree that
the parties hereto would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that any non-performance or breach of this Agreement by
any party hereto could not be adequately compensated by monetary damages alone
and that the parties hereto would not have any adequate remedy at law.
Accordingly, in addition to any other right or remedy to which any party hereto
may be entitled, at law or in equity (including monetary damages), such party
shall be entitled to enforce any provision of this Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent breaches or threatened breaches of any of the provisions of
this Agreement without posting any bond or other undertaking.

 

6.10          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

6.11          Expenses. Except to the extent provided otherwise herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

6.12          Amendments and Waivers. The provisions of this Agreement may only
be amended, modified, supplemented or waived with the prior written consent of
the Company and the Majority Holders. No waiver by any party or parties shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

6.13          No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of, and be enforceable by, only the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person (other
than an indemnified party solely with respect to Section 6) any right, benefit
or remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.

 

13

 

 

6.14          Construction. Each party hereto acknowledges and agrees it has had
the opportunity to draft, review and edit the language of this Agreement and
that no presumption for or against any party arising out of drafting all or any
part of this Agreement will be applied in any controversy, claim or dispute
relating to, in connection with or involving this Agreement. Accordingly, the
parties hereto hereby waive the benefit of any rule of Law or any legal decision
that would require, in cases of uncertainty, that the language of a contract
should be interpreted most strongly against the party who drafted such language.

 

6.15          Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

[SIGNATURE PAGES FOLLOW]

 

14

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

 

MYnd Analytics, INC.

      By:       Name: Donald E. D’Ambrosio,     Title: Chief Financial Officer  
   

  Holder         By:       Name:     Title:

 

 